Exhibit 99.1 For More Information, Contact: John Neale Laurie Berman/Rob Whetstone QAD Senior Vice President and Treasurer PondelWilkinson Inc. investor@qad.com investor@pondel.com QAD ANNOUNCES FISCAL 2 SANTA BARBARA, Calif. – May 26, 2011 – QAD Inc. (Nasdaq: QADA, QADB), a leading provider of enterprise software and services for global manufacturing companies, today reported financial results for the fiscal 2012 first quarter ended April 30, 2011. Total revenue grew 17% to $59.4 million for the first quarter of fiscal 2012, compared with $50.8 million for the first quarter of fiscal 2011. For the fiscal 2012 first quarter, license revenue totaled $6.3 million, compared with $5.8 million for the fiscal 2011 first quarter.Maintenance and other revenue was $34.3 million, versus $31.5 million for the first quarter of fiscal 2011.Professional services revenue was $16.5 million, compared with $12.3 million for the first quarter of fiscal 2011.Subscription revenue, which includes QAD’s on demand deployment option, was $2.2 million, compared with $1.1 million for last fiscal year's first quarter.For comparative purposes, revenue results by category for the prior year period have been recast to enable the presentation of subscription revenue in that period. Net income for the fiscal 2012 first quarter grew to $1.0 million, or $0.06 per diluted Class A share and $0.05 per diluted Class B share, versus a net loss of $1.2 million, or $0.08 per Class A share and $0.07 per Class B share, for the fiscal 2011 first quarter. “The strong revenue result for the fiscal first quarter was driven by our services business.Subscription based revenue also continued to increase as more manufacturing companies start to take advantage of the software as a service deployment model,” said Karl Lopker, chief executive officer of QAD.“We believe the combination of a strengthening economy and our competitive position support continued growth throughout the year.” Gross margin for the fiscal 2012 first quarter totaled 56 percent, compared with 55 percent the fiscal 2011 first quarter. Total operating expenses were $30.7 million, or 52 percent of total revenue, for the fiscal 2012 first quarter, compared with $30.3 million, or 59 percent of total revenue, for the same period last year. Operating income for the fiscal 2012 first quarter equaled $2.6 million, which included $1.1 million in stock compensation expense, compared with an operating loss of $2.1 million, which included $1.5 millionin stock compensation expense, for the first quarter of the prior fiscal year. QAD’s cash and equivalents balance grew to a record $73.4 million at April 30, 2011 from $67.3 million at the end of the last fiscal year.Cash provided by operations was $5.5 million for the first quarter of fiscal 2012, versus $13.2 million for the first quarter of fiscal 2011. (more) QAD Inc. 2-2-2 Fiscal 2012 First Quarter Highlights: · Received orders from 15 customers representing more than $500,000 each in combined license, support and services billings, including five orders in excess of $1.0 million, two of which were in excess of $2.0 million; · Received license orders from companies across QAD’s six vertical markets, including, Amcor Limited, Genzyme Corporation, Kraft Foods Inc., Thomson Grass Valley France S.A., Metalsa, S.A. DE C.V., Qantas Airways Limited, Tech Group North America Inc. and Vojensky Opravarensky Podnik, among others; · Expanded global initiatives by augmenting the company’s presence in northern China and enhancing partner relationships in Korea and France; · Hosted successful QAD Explore 2011 Customer Conference for global manufacturing customers, partners, vendors and consultants; and, · Strengthened the QAD management team with the appointment of Anton Chilton to Senior Vice President, Global Services and Michael Blough to Senior Vice President, Global Strategic Accounts; and, the promotion of Tony Winter to Chief Technology Officer. Business Outlook For the second quarter of fiscal 2012, QAD expects total revenue of approximately $59.0 million and earnings per diluted share of approximately $0.09 per diluted Class A share and $0.08 per diluted Class B share. Calculation of Earnings Per Share As a result of the company’s recapitalization,EPS is being reported based on the new share structure, and includes a calculation for both the Class A and Class B shares.Since Class A shares have rights to 120% of dividends paid on Class B shares, net income is now apportioned so that earnings per share attributable to a Class A share are 120% of earnings per share attributable to a Class B share.For comparison purposes, prior period earnings per share calculations have been effected so as to incorporate the new capital structure.Full details of the recapitalization can be found in the related documents filed with the SEC and on QAD’s website. Investor Conference Call QAD management will host an investor conference call today at 2:00 p.m. PT (5:00 p.m. ET) to review the company’s financial results and operations for the fiscal 2012 first quarter. The conference call will be webcast live and is accessible through the investor relations section of QAD’s web site at www.qad.com, where it will be available for approximately one year.Interested parties may participate in the call by dialing 800-230-1092.A replay of the call will be accessible through June 3 by dialing 800-475-6701, access code 200862. About QAD QAD is a leading provider of enterprise applications for global manufacturing companies specializing in automotive, consumer products, electronics, food and beverage, industrial and life science products. QAD applications provide critical functionality for managing manufacturing resources and operations within and beyond the enterprise, enabling global manufacturers to collaborate with their customers, suppliers and partners to make and deliver the right product, at the right cost and at the right time. For more information about QAD, telephone +1 805-566-6000, or visit the QAD web site at www.qad.com. "QAD" is a registered trademark of QAD Inc.All other products or company names herein may be trademarks of their respective owners. (more) QAD Inc. 3-3-3 This press release contains certain forward-looking statements made under the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. A number of risks and uncertainties could cause actual results to differ materially from those in the forward-looking statements. These risks include, but are not limited to, evolving demand for the company's software products and products that operate with the company's products; the company's ability to sustain license and service demand; the company's ability to leverage changes in technology; the company's ability to sustain customer renewal rates at current levels; the publication of opinions by industry and financial analysts about the company, its products and technology; the reliability of estimates of transaction and integration costs and benefits; the entry of new competitors or new offerings by existing competitors and the associated announcement of new products and technological advances by them; delays in localizing the company's products for new or existing markets; the ability to recruit and retain key personnel; delays in sales as a result of lengthy sales cycles; changes in operating expenses, pricing, timing of new product releases, the method of product distribution or product mix; timely and effective integration of newly acquired businesses; general economic conditions; exchange rate fluctuations; and, the global political environment. In addition, revenue and earnings in the enterprise resource planning (ERP) software industry are subject to fluctuations. Software license revenue, in particular, is subject to variability with a significant proportion of revenue earned in the last month of each quarter. Given the high margins associated with license revenue, modest fluctuations can have a substantial impact on net income. Investors should not use any one quarter's results as a benchmark for future performance. For a more detailed description of the risk factors associated with the company and the industries in which it operates, please refer to the company's Annual Report on Form 10-K for fiscal 2011 ended January 31, 2011. Financial Tables Follow – (more) QAD Inc. Condensed Consolidated Statements of Operations (In thousands, except per share data) (unaudited) Three Months Ended April 30, Revenue: License fees $ $ Maintenance and other Subscription fees Professional services Total revenue Cost of revenue: License Maintenance, subscription and other Professional services Total cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income (loss) ) Other (income) expense: Interest income ) ) Interest expense Other (income) expense, net ) Total other (income) expense Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) Diluted Net Income (Loss) per Share Class A $ $ ) Class B $ $ ) Diluted Weighted Shares Class A Class B QAD Inc. Condensed Consolidated Balance Sheets (In thousands) (unaudited) April 30, January 31, Assets Current assets: Cash and equivalents $ $ Accounts receivable, net Deferred tax assets, net Other current assets Total current assets Property and equipment, net Capitalized software costs, net Goodwill Long-term deferred tax assets, net Other assets, net Total assets $ $ Liabilities and stockholders' equity Current liabilities: Current portion of long-term debt $ $ Accounts payable and other current liabilities Deferred revenue Total current liabilities Long-term debt Other liabilities Stockholders' equity: Common stock 18 18 Additional paid-in capital Treasury stock ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ QAD Inc. Condensed Consolidated Statements of Cash Flows (In thousands) (unaudited) Three Months Ended April 30, Net cash provided by operating activities $ $ Cash flows from investing activities: Purchase of property and equipment ) ) Capitalized software costs ) ) Other, net 16 2 Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of debt ) ) Proceeds from issuance of common stock 21 49 Tax payments related to net share settlements of restricted stock ) ) Excess tax benefits from share-based payment arrangements 4 - Dividends paid in cash ) ) Net cash used in financing activities ) ) Effect of exchange rates on cash and equivalents 87 Net increase in cash and equivalents Cash and equivalents at beginning of period Cash and equivalents at end of period $ $
